PER CURIAM.
Appellant, Alexander Katz, appeals from the Unemployment Appeals Commission’s (UAC) reversal of the appeals referee’s award of unemployment compensation to appellant. “The UAC’s standard of review of the appeals referee’s decision is whether the referee’s findings of fact were based on competent, substantial evidence in the record and whether the proceedings on which the findings were based complied with the *1070essential requirements of the law.” San Roman v. Unemployment Appeals Comm’n, 711 So.2d 93, 95 (Fla. 4th DCA 1998). We find that the appeals referee’s decision was based upon competent, substantial evidence and that the referee’s findings complied with the essential requirements of law. The UAC’s decision is reversed.
REVERSED.
WARNER, C.J., HAZOURI, J., and BARKDULL, THOMAS H., Ill, Associate Judge, concur.